Exhibit 10.2

M.D.C. HOLDINGS, INC.

2011 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

2011 STOCK OPTION AGREEMENT

M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), grants an option
under the M.D.C. Holdings, Inc. 2011 Stock Option Plan for Non-Employee
Directors Plan (the “Plan”) to purchase shares of common stock, $0.01 par value
per share, of the Company (“Stock”) to the Optionee named below. This Stock
Option Agreement (the “Agreement”) evidences the terms of the Company’s grant of
an Option to Optionee.

A. NOTICE OF GRANT

Name of Optionee:

Number of Shares of Stock Covered by the Option:

Exercise Price per Share:     $

 

Grant Date:

   August 1,         

Expiration Date:

   August 1,         

Type of Option: Non-Qualified Stock Option

Vesting Schedule: This Option is fully vested upon grant. Except as provided
otherwise in this Agreement and the Plan, Optionee’s right to purchase shares of
Stock under this Option shall commence six months after the Grant Date.

B. STOCK OPTION AGREEMENT

1. Grant of Option. Subject to the terms and conditions of this Agreement and
the Plan, the Company grants to Optionee, a fully vested Option to purchase the
number of shares of Stock, at the Exercise Price (each as set forth in the
Notice of Grant on the cover page of this Agreement), and subject to the terms
and conditions of the Plan, which is incorporated herein by reference. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall govern. All capitalized
terms in this Agreement shall have the meaning assigned to them in this
Agreement or in the Plan.

2. Type of Option. This Option is a Non-Qualified Stock Option.

3. Certificates; Book Entry. The Company may elect to satisfy any requirement
for the delivery of shares of stock through the use of electronic or other forms
of book-entry including, but not limited to, uncertificated shares maintained
electronically.

4. Exercisability. The Option is only exercisable, in whole or in part, after
six months after the Grant Date and before it expires. Subject to the preceding
sentence, Optionee may exercise this Option, by following the procedures set
forth in this Agreement.



--------------------------------------------------------------------------------

5. Option Term; Expiration Date. This Option shall have a maximum term of ten
(10) years measured from the original Grant Date (as set forth in the Notice of
Grant on the cover sheet of this Agreement) and shall accordingly expire at the
close of business at Company headquarters on the tenth anniversary of the Grant
Date, unless sooner terminated in accordance with Section 6 of this Agreement
(the “Expiration Date”).

6. Termination of Service; Expiration of Option. If Optionee terminates Board
service with the Company prior to the tenth anniversary of the Grant Date, the
following shall apply:

(a) By the Company Without Cause or By Optionee. The termination of Optionee’s
Board service by the Company without Cause or by Optionee shall have no effect
on the Option.

(b) Termination for Cause. If Optionee is removed as a director of the Company
during the term of the Option for Cause, then the Option shall immediately
terminate and shall be void for all purposes, and Optionee shall immediately
forfeit all then existing rights to the Option.

(c) Disability. The termination of Optionee’s Board service because of
Optionee’s Disability shall have no effect on the Option.

(d) Death. If Optionee dies during the Option Period, the Option may be
exercised by those empowered to do so under the Optionee’s will or, should the
Optionee die intestate, by the heirs determined to receive the Option under the
then applicable laws of descent and distribution at any time during the term of
the Option following the Optionee’s death.

7. Option Exercise.

(a) Right to Exercise. The Option shall be exercisable in whole or in part after
six months after the Grant Date and before the Expiration Date.

(b) Notice of Exercise. The Option shall be exercised by delivery of written or
electronic notice to a representative of the Company designated by the Committee
on any business day, on the form specified by the Company. The notice shall
specify the number of shares of Stock to be purchased, accompanied by full
payment of the Exercise Price for the shares being purchased. The notice must
also specify how the shares should be registered (in the name of Optionee or in
both the names of Optionee and Optionee’s spouse as joint tenants with right of
survivorship). The notice of exercise will be effective when it is received by
the Company. Anyone exercising the Option after the death of Optionee must
provide appropriate documentation to the satisfaction of the Company that the
individual is entitled to exercise the Option.

(c) Payment of Exercise Price. Payment of the Exercise Price for the number of
shares of Stock being purchased in full shall be made in one (or a combination)
of the following forms:

(i) Cash or cash equivalents acceptable to the Company.

 

2



--------------------------------------------------------------------------------

(ii) Unrestricted shares of Stock which have already been owned by Optionee (for
at least six months or such other period designated by the Committee) which are
surrendered to the Company. The Fair Market Value of the shares, determined as
of the date of surrender, must equal the aggregate Exercise Price to be applied
to the Exercise Price.

(iii) Any other method approved or accepted by the Committee in its sole
discretion, including, but limited to a cashless (broker-assisted) exercise, if
permitted, in which the sale proceeds are delivered to the Company in payment of
the aggregate Exercise Price and any withholding taxes.

8. Tax Withholding. The Company shall have the right to require payment of, or
deduction from payments of any kind otherwise due to Optionee, any federal,
state, local or foreign taxes of any kind required by law to be withheld upon
the issuance or delivery of any shares of Stock, dividends or payments of any
kind. The Company may withhold taxes from any payments due to Optionee or
Optionee may deliver a check to the Company. Subject to the prior approval of
the Committee, which may be withheld by the Committee, in its sole discretion,
Optionee may elect to satisfy the minimum statutory withholding obligations, in
whole or in part, (i) by having the Company withhold shares of Stock otherwise
issuable to Optionee or (ii) by delivering to the Company shares of Stock
already owned by Optionee (for at least six months or any other minimum period
required by the Company). The shares delivered or withheld shall have an
aggregate Fair Market Value sufficient to satisfy the minimum statutory total
tax withholding obligations. The Fair Market Value of the shares used to satisfy
the withholding obligation shall be determined by the Company as of the date
that the amount of tax to be withheld is to be determined (“Tax Date”). Shares
used to satisfy any tax withholding obligation must be vested and cannot be
subject to any repurchase, forfeiture, or other similar requirements. Any
election must be made prior to the Tax Date, shall be irrevocable, made in
writing and signed by Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

9. Transfer of Option. During Optionee’s lifetime, only Optionee (or, in the
event of Optionee’s legal incapacity or incompetency, Optionee’s guardian or
legal representative) may exercise the Option. Except for a transfer to a Family
Member, Optionee cannot transfer or assign the Option, other than by will or the
laws of descent and distribution, and upon any attempt to transfer or assign the
Option, the Option will immediately become invalid. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from Optionee’s spouse, nor is the Company obligated to recognize
Optionee’s spouse’s interest in the Option in any other way.

Optionee may transfer, not for value, all or part of the Option to any Family
Member; provided, however, such a transfer must be accompanied by an executed
tax agreement prepared by the Company. Following a transfer to a Family Member,
the Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer. Subsequent transfers of transferred
Options are prohibited except to the original Optionee or Family Members of the
original Optionee in accordance with this Section, or by will or the laws of
descent and distribution.

 

3



--------------------------------------------------------------------------------

10. Investment Representations. The Committee may require Optionee (or
Optionee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

11. Continued Service. Neither the grant of the Option nor this Agreement gives
Optionee the right to continue Board service with the Company or its Affiliates
in any capacity.

12. Stockholder Rights. An individual holding or exercising the Option shall not
have any rights as a stockholder of the Company until the individual becomes the
holder of record of such shares of Stock, and no adjustments shall be made for
dividends or other distributions or other rights as to which there is a record
date prior to the date the individual becomes the holder of record of such
shares.

13. Adjustments. The number of shares of Stock outstanding under this Option
shall be proportionately increased or decreased for any increase or decrease in
the number of shares of Stock on account of any Corporate Event. Any such
adjustment in the Option shall not increase the aggregate Exercise Price payable
with respect to shares that are subject to the unexercised portion of the
outstanding Option and the adjustment shall comply with the requirements under
Section 409A of the Code. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. In the event of any distribution to the Company’s stockholders
of an extraordinary cash dividend or securities of any other entity or other
assets (other than ordinary dividends payable in cash or shares of Stock)
without receipt of consideration by the Company, the Company shall
proportionately adjust (a) the number and kind of shares subject to this Option
and/or (b) the Exercise Price of this Option to reflect such distribution.

14. Additional Requirements. Optionee acknowledges that shares of Stock acquired
upon exercise of the Option may bear such legends, as the Company deems
appropriate to comply with applicable federal and state laws. No shares shall be
issued or delivered pursuant to this Agreement unless there shall have been
compliance with all applicable requirements of federal, state and other
securities laws, all applicable listing requirements of the New York Stock
Exchange, if applicable, and all other requirements of law or of any regulatory
bodies having jurisdiction over such issuance and delivery. In connection
therewith and prior to the issuance of the shares, Optionee may be required to
deliver to the Company such other documents as may be reasonably necessary to
ensure compliance with applicable laws and regulations.

15. Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Optionee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

4



--------------------------------------------------------------------------------

17. Tax Treatment; Section 409A. Optionee may incur tax liability as a result of
the exercise of the Option or the disposition of shares of Stock. Optionee
should consult his or her own tax adviser before exercising the Option or
disposing of the shares.

Optionee acknowledges that the Committee, in the exercise of its sole discretion
and without Optionee’s consent, may (but is not obligated to) amend or modify
the Option and this Agreement in any manner and delay the payment of any amounts
payable pursuant to this Agreement to the minimum extent necessary to satisfy
the requirements of Section 409A of the Code. The Company will provide Optionee
with notice of any such amendment or modification.

18. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Optionee, except to the extent
set forth in Section 17 hereof regarding Section 409A of the Code and any other
provision set forth in the Plan.

19. 2011 Equity Incentive Plan. The Option and shares of Stock acquired upon
exercise of the Option granted hereunder shall be subject to such additional
terms and conditions as may be imposed under the terms of the Plan, a copy of
which has been provided to Optionee.

20. Headings; Construction. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.

21. Interpretation; Administration. The Board of Directors shall have the full
power and authority to administer the terms and conditions of this Agreement, to
adopt any procedures, make any determinations, correct any defect, supply any
omission or reconcile any inconsistency with respect to the terms and conditions
of this Agreement in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. No member of the Board
shall be liable for any action or determination made in good faith. The
determinations, interpretations and other actions of the Board with respect to
this Agreement and the Option shall be binding and conclusive for all purposes
and on all persons.

22. Acceptance. The Option and this Agreement are voidable by the Company if the
Optionee does not accept this Agreement within 30 days after the Agreement is
made available, electronically or otherwise, to the Optionee by the Company.

Dated: as of the Grant Date set forth above.

 

M.D.C. HOLDINGS, INC. By:  

 

Its:  

 

 

5



--------------------------------------------------------------------------------

OPTIONEE

Signed:

 

 

 

6